Citation Nr: 0937543	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  02-20 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds from the Veteran's National 
Service Life Insurance (NSLI) policy. 




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel 




INTRODUCTION

The Veteran died in November 2000.  The appellant is the 
Veteran's daughter.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 administrative decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (ROIC) of the Department of Veterans Affairs (VA).  
This matter involves a dispute by the appellant for 
recognition as the beneficiary of the Veteran's NSLI policy.

The appellant did not appear for a Board hearing scheduled to 
take place at the RO in June 2009.  She has not presented 
good cause for failing to appear.  Her request is therefore 
deemed to be withdrawn.  See 38 C.F.R. § 20.704(e) (2008).  


FINDINGS OF FACT

1.  In a disputed beneficiary designation dated October 4, 
2000, the Veteran designated the appellant, a daughter, as 
the principal beneficiary of his NSLI policy.

2.  In a beneficiary designation dated October 31, 2000, the 
last beneficiary designation of record, the Veteran 
designated his friend, R.Q., as the sole principal 
beneficiary of the NSLI policy.

3.  The October 31, 2000 beneficiary designation was not a 
result of forgery, undue influence, or lack of testamentary 
capacity. 




CONCLUSION OF LAW

The appellant is not the last-named beneficiary of the 
Veteran's NSLI policy and is not entitled to the proceeds 
from such policy.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. 
§ 8.19 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  VA must also advise a claimant which 
evidence the claimant must supply and which evidence VA will 
obtain on his or her behalf. Quartuccio v. Principi,  16 Vet. 
App. 183 (2002).

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

The RO sent correspondence to the appellant in May 2005, 
which informed her that she should submit all evidence or 
statements in support of her claim.  This notice letter was 
deficient, however, in that it did not inform the appellant 
of what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
See 38 C.F.R. § 3.159(b) (2008).

While the appellant was clearly not provided with more 
detailed notice, the Board finds that the appellant is not 
prejudiced by this omission in the adjudication of her 
entitlement to the proceeds from the Veteran's NSLI policy 
claim.  In this regard, during the course of this appeal the 
appellant has been represented at the RO and before the BVA 
by Vincent A. Antoniello, attorney at law, and the 
appellant's representative has demonstrated a comprehensive 
knowledge of VA laws and regulations.

After the appellant and her representative were provided 
copies of the Statement of the Case (SOC) by the RO in 
September 2002, the representative submitted a A Brief in 
Support of her Appeal to the Board in December 2002 in which 
the representative essentially provided additional argument 
in response to that SOC, which the Board notes contained a 
list of all evidence considered, a summary of adjudicative 
actions, included all pertinent laws and regulation, 
including the criteria for entitlement to the proceeds of a 
NSLI policy claim, and an explanation for the decision 
reached.  In the Board's opinion all of this demonstrates 
actual knowledge on the part of the appellant and her 
representative of the information needed for entitlement to 
the proceeds from the Veteran's NSLI policy claim. As such, 
the Board finds that the appellant is not prejudiced based on 
this demonstrated actual knowledge.

Pertinent Laws and Regulations

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  Lee v. West, 13 Vet. App. 
388 (2000).  The veteran, as the insured, possesses the right 
to designate the beneficiary or beneficiaries of the policy, 
and at all times enjoys the right to change the beneficiary 
or beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. § 
8.19 (2008).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F. 2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

On the matter of a veteran's intent, it has been held with 
respect to the regulations pertaining to a change of 
beneficiary that the courts may brush aside all legal 
technicalities in an effort to effectuate the manifest intent 
of the insured.  Curtis v. West, 11 Vet. App. 129, 133 (1998) 
(citing United States v. Pahmer, 238 F.2d 431 (2nd Cir. 
1956), cert. denied, 352 U.S. 1026 (1957)).  Attempts by a 
veteran to change a beneficiary will be "liberally 
construed."  Young v. Derwinski, 2 Vet. App. 59, 61 (1992).  
However, evidence of this intent, along with an affirmative 
or overt act performed by the insured to effectuate that 
intent, must also be present.  Curtis, 11 Vet. App. at 133 
(citing Jones v. Brown, 6 Vet. App. 388, 390 (1994), and 
Young v. Derwinski, 2 Vet. App. 59, 61 (1992)).

For purposes of determining whether a valid change of 
beneficiary for an NSLI policy has been effectuated, the 
following test governs.  First, a person seeking to show that 
the NSLI insured veteran had effected a beneficiary change 
may prevail by proving that the insured veteran complied with 
38 C.F.R. § 8.19 in filing a valid change of beneficiary with 
VA.  See also 38 U.S.C.A. § 1917(a).  Second, if this cannot 
be shown, then, in order to prevail, the claimant must prove 
by clear and convincing evidence that the insured veteran 
intended that the claimant should be the beneficiary and also 
prove that the insured veteran took an overt action 
reasonably designed to effectuate that intent.  Third, if the 
insured veteran's intent cannot be proven by clear and 
convincing evidence, then the claimant must prove the insured 
veteran's intent by a preponderance of the evidence and must 
also prove that the insured veteran did everything reasonably 
necessary, or at least everything he or she subjectively and 
reasonably believed was necessary, to effectuate his or her 
intention.  In applying this test, the party claiming the 
insured veteran intended to change the beneficiary of his or 
her NSLI policy has the burden of proof.  Fagan v. West, 13 
Vet. App. 48, 57 (1999). 

Undue Influence

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is that 
influence or dominion, as exercised at the time and under the 
facts and circumstances of the case, which destroys the free 
agency of the testator, and substitutes, in the place 
thereof, the will of another.  Lyle v. Bentley, 406 F. 2d 325 
(5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 (Tex. 
1939).

Before a testament can be set aside on the grounds of undue 
influence, the contestant must prove (1) the existence and 
exertion of an influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which the maker thereof 
would not have executed except for such influence.  See Lyle, 
supra.

Testamentary Capacity

A change of beneficiary may be invalid if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  When cases are 
referred to a rating agency involving the testamentary 
capacity of the insured to execute designations or changes of 
beneficiary, the following considerations will apply, 
pursuant to 38 C.F.R. § 3.355:

(a) Testamentary capacity is that degree of mental capacity 
necessary to enable a person to perform a testamentary act.  
This, in general, requires that the testator reasonably 
comprehend the nature and significance of his act, that is, 
the subject and extent of his disposition, recognition of the 
object of his bounty, and appreciation of the consequence of 
his act, uninfluenced by any material delusion as to the 
property or persons involved.  Id.

(b) Due consideration should be given to all facts of record, 
with emphasis being placed on those facts bearing upon the 
mental condition of the testator (insured) at the time or 
nearest the time he executed the designation or change. In 
this connection, consideration should be given to lay 
evidence, as well as medical evidence.  Id.

(c) Lack of testamentary capacity should not be confused with 
insanity or mental incompetence.  An insane person might have 
a lucid interval during which he would possess testamentary 
capacity.  On the other hand, a sane person might suffer a 
temporary mental aberration during which he would not possess 
testamentary capacity.  There is a general but rebuttable 
presumption that every testator possesses testamentary 
capacity.  Therefore, reasonable doubts should be resolved in 
favor of testamentary capacity.  Id. 

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  To rebut the presumption of 
testamentary capacity established by 38 C.F.R. § 3.355(c), 
the contestant must show a lack of testamentary capacity by a 
preponderance of the evidence.  Elias v. Brown, 10 Vet. App. 
259, 263 (1997).


Factual Background

This case involves a dispute over payment of the Veteran's 
NSLI policy to the existing designated beneficiary on said 
policy.  The appellant is an adult daughter of the deceased 
Veteran.

In March 1942, the Veteran completed a beneficiary 
designation form (VA Form 29-336), naming M.H., his sister, 
as the principal beneficiary of his NSLI policy.

In December 1943, the Veteran completed a beneficiary 
designation form naming M.K., his mother, as the principal 
beneficiary of his NSLI policy.  The contingent beneficiary 
was M.H., his sister.

In April 1993, the Veteran completed a beneficiary 
designation form naming C.G., his daughter, as the principal 
beneficiary of his NSLI policy.  

In June 1998, the Veteran completed a beneficiary designation 
form naming D.H., his nephew, as the principal beneficiary of 
his NSLI policy.  The contingent beneficiary was S.H., his 
nephew.

A beneficiary designation form dated October 4, 2000 named 
the appellant as the principal beneficiary of the Veteran's 
NSLI policy.  

On October 31, 2000, the Veteran completed a beneficiary 
designation form naming R.Q, as the principal beneficiary of 
his NSLI policy.  This form was received and recorded by VA 
in November 2000.  The Veteran died on November [redacted], 2000.  At 
the time of his death, the Veteran had NSLI proceeds in the 
amount of $7,735.05.

The appellant filed a claim seeking the entire proceeds from 
the Veteran's NSLI policy as she protested the payment of the 
insurance proceeds to R.Q. as the sole beneficiary.  

In a living will signed on October 21, 1998, the Veteran 
requested that he did not want his daughter (the appellant) 
to have any say in his medical treatment or with regard to 
his burial wishes after his death.

The Veteran was admitted to St. Francis Hospital on October 
12, 2000 for dehydration.  An October 16, 2000 treatment note 
from a social worker indicated that R.Q., who had known the 
Veteran for 1 1/2 years, reported that the Veteran had been in 
a confused pattern for the past 3 to 4 weeks.  The social 
worker also indicated that the Veteran informed her that he 
did not want his daughter (the appellant) "to have any 
control in medical care or decisions".  Subsequent social 
worker notes indicate that the Veteran's sister and nephew 
were responsible for making decisions.

In an October 25, 2000 letter that was notarized on October 
26, 2000, the Veteran notified the VA, his bank, Post Office, 
Social Security Administration (SSA) and "anyone else who 
may handle any aspect of his affairs" that the appellant had 
"no authority in relation to any aspect" of his affairs.  
He noted that the appellant in 1988, 1989, 1991 and 2000 had 
unsuccessfully attempted to have him declared incompetent.  
The Veteran indicated that his sister M.H., his nephews D.H. 
and S.H. and his attorney P.E. were aware of his wishes and 
would carry out his instructions.

In a letter dated November 9, 2000, a representative of the 
Hudson County Protective Services reported that on October 
25, 2000 she was with the Veteran when he signed his VA 
benefits to R.Q.  The representative stated that the Veteran 
was not coerced as he appeared to be alert and oriented.  The 
Veteran assured the representative that this is what he 
wanted to do.

In a July 2001 affidavit, the appellant stated that her 
father told her that a woman, R.Q., was trying to get his 
money.  She also stated that she witnessed him sign the 
designation of beneficiary form on October 4, 2000.

In a July 2001 affidavit, K.P., the appellant's husband, 
stated that he witnessed the Veteran sign the designation of 
beneficiary form on October 4, 2000 and that the Veteran was 
alert and lucid at that time.

In a November 2001 affidavit, M.H., the sister of the 
Veteran, stated that she visited her brother frequently 
during the last few weeks of his life.  She reported that her 
brother expressed his intention to her very clearly that R.Q. 
was to be the recipient of his VA life insurance policies.  
M.H. also indicated that there were bad feelings between the 
Veteran and the appellant that went back many years.

In a November 2001 affidavit, D.H., the nephew of the 
Veteran, stated that he did not believe that the Veteran's 
October 4, 2000 designation of the appellant as the 
beneficiary was genuine since the Veteran's unresolved 
feelings about the appellant did not change in the last year 
ten years before his death.  D.H. stated that the Veteran was 
adamant about not leaving anything to the appellant after his 
death, particularly the VA life insurance policies.

Analysis

The appellant does not dispute that R.Q. is the last-named 
and sole beneficiary on the Veteran's NSLI policy.  Rather 
she argues that the proceeds should not be paid to her 
because the change in beneficiary was invalid. 

She contends that the R.Q. may have exercised undue influence 
over the Veteran which resulted in her being designated as 
the sole beneficiary of the NSLI policy.  In this regard, she 
described how R.Q. undoubtedly created a "confidential 
relationship" between her and the Veteran when he was most 
vulnerable.  

The appellant also avers that the Veteran was in a state of 
mental confusion at the time he signed the beneficiary form 
and thus lacked the requisite testamentary capacity to 
designate a beneficiary.  The appellant notes that multiple 
records from the St. Francis Hospital in October 2000 
indicate that the Veteran was "disoriented" and 
"confused".

The October 31, 2000 VA From 29-336 was in writing; was 
signed by the insured (the Veteran); contained sufficient 
information to identify the Veteran agent; and was in the 
constructive possession of the Department of Veterans 
Affairs.  Hence it was valid on its face.  See 38 C.F.R. § 
8.19 (2008).

No evidence against the validity of the signature is of 
record.  A representative of the Hudson County Protective 
Services also reported that on October 25, 2000 she was with 
the Veteran when he signed his VA benefits to R.Q.  The Board 
is satisfied that the signature on the October 2000 
beneficiary designation form is valid.

In the absence of undue influence placed on the Veteran, or 
lack of testamentary incapacity at the time of the disputed 
change of beneficiary, the October 31, 2000 beneficiary 
designation is valid.  In this appeal, the Board finds that 
the beneficiary change in question should not be set aside 
based on the allegation of undue influence.

The appellant has not proven the existence and exertion of 
undue influence at the time of the October 31, 2000 
designation.  While the appellant claims that R.Q. 
undoubtedly created a "confidential relationship" between 
her and the Veteran when he was most vulnerable, there is no 
clear evidence that R.Q. subverted or overpowered the Veteran 
on or about the date he changed his beneficiary.  Finally, 
the appellant has also not shown that the Veteran would not 
have changed his beneficiary in the absence of undue 
influence.  In this regard, the Board notes that the Veteran 
and R.Q. appear to have had a close relationship (despite the 
appellant's allegations) demonstrated by the October 16, 2000 
treatment note from a social worker indicating that R.Q. had 
known the Veteran for 1 1/2 years. 

Moreover, the representative of the Hudson County Protective 
Services who oversaw the execution of the form stated that 
the Veteran was not coerced as he appeared to be alert and 
oriented.  The Veteran's sister also reported that her 
brother expressed his intention to her very clearly that R.Q. 
was to be the recipient of his VA life insurance policies.  
Therefore, the Board finds that the appellant has not proven 
the existence and exertion of undue influence. 

The Board further finds that the beneficiary change in 
question should not be set aside based on the allegation of a 
lack of testamentary capacity.  The proffered copies of the 
Veteran's medical records from St. Francis hospital show that 
the Veteran experienced intermittent periods where he was 
"confused" and disoriented.  However, his orientation was 
noted to be alert at all times during the hospitalization.  
While the social worker noted that the Veteran's judgment was 
impaired, the representative of the Hudson County Protective 
Services also reported that the Veteran appeared to be alert 
and oriented when he designated his beneficiary.  The 
evidence does not show that the Veteran lacked the requisite 
mental capacity on October 30, 2000 when he signed the 
beneficiary form.

The burden of proof of a lack of testamentary capacity rests 
on the appellant.  She has not shown, by a preponderance of 
the evidence, that the Veteran a lack of testamentary 
capacity to effectuate a change in beneficiary.

Finally, the matter of the personal relationship between the 
Veteran and the appellant is not in question here, and is by 
far not clear and convincing evidence that the Veteran's 
intent was for her to receive the proceeds from his NSLI 
policy.  In fact, affidavits from the Veteran's sister and 
nephew indicate that the Veteran and the appellant had a 
contentious relationship while the Veteran's living will and 
an October 25, 2000 letter expressed his intent that the 
appellant had "no authority in relation to any aspect" of 
his affairs.

In sum, the weight of the evidence is against a finding that 
the designation of beneficiary was invalid, that the Veteran 
was subject to undue influence, or that he lacked 
testamentary capacity at the time it was executed.  
Therefore, the Board finds that the appellant is not entitled 
to recognition as the valid beneficiary of the Veteran's NSLI 
policy. 


ORDER

The appellant is not entitled to proceeds of the Veteran's 
NSLI policy.  The appeal is denied. 

____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



